Title: To James Madison from William Bentley, 20 January 1814 (Abstract)
From: Bentley, William
To: Madison, James


        § From William Bentley. 20 January 1814, Salem. “To address you, is to intrude upon you. But friendship & the family find a favour for it, & another name. A Son of Joseph Wilson, now a Student at Cambridge, wishes to be a Midshipman in our Navy. The Father is Collector of the Port of Marblehead, the Son will come under the recommendation of the Vice President. I have no tie but of merit, & the Father urges this line, because he thinks you will believe it. Permit me, Sir, to express my unbounded confidence in the man who deserves it, & who will have the nation’s gratitude in all future generations.”
      